Title: From Alexander Hamilton to Thomas Jefferson, 24 March 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Philadelphia March24. 1793
Sir

I have the honor of your two notes of yesterday and today, respecting a proposed Meeting of the Commissioners of the Sinking Fund. The first came to hand only within a half hour.
As you mention, that the Attorney General has informed you, that “on a conversation with me, it has been found convenient” that a Meeting should take place—I cannot help inferring, there has been some misapprehension: Since it certainly is not my opinion, that a Meeting at the present moment is necessary; there being several depending and undecided circumstances which put it out of my power at this time, to pronounce that there are monies to be invested in purchases. Add to this that a Meeting must of course take place within the ensuing Month of April when further information may afford better data for operation.
I understood on Saturday from the Attorney General, that it was your wish a Meeting should be had—to which I replied, in substance, that I considered it as in your power to convene one; and should attend if called upon; but that I did not perceive the utility of one at this time.
As we shall meet at the War Office tomorrow on another business, there will be an opportunity for further explanation.
I have the honor to be Sir   Your Obedient servant

A Hamilton
The Secretary of State

